Case: 15-13906    Date Filed: 06/01/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13906
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:14-cr-00015-KKD-SRW-10


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

PATRICE TAYLOR,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                  (June 1, 2016)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Connie Murray, appointed counsel for Patrice Taylor in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-13906     Date Filed: 06/01/2016   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Taylor’s conviction and

sentence are AFFIRMED.




                                          2